FILED IN COURT OF APPEALS
                                                               12<'•' Cav-i ~T Appeals District




                                                                                        FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/4/2015                                                /v            COA No. 12-13-00190-CR
BALL, DONALD MILLER            Tr. Ct. No. 2012-0434                                        PD-1331-14
                                        *'*'»^..rlJ1„..w«lJ
Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                   Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *